     Case 5:20-cv-00821 Document 1 Filed 04/17/20 Page 1 of 5 Page ID #:1



 1 Stephen M. Lobbin (SBN 181195)
   sml@smlavvocati.com
 2 Austin J. Richardson (SBN 319807)
   ajr@smlavvocati.com
 3 SML AVVOCTI P.C.
   888 Prospect Street, Suite 200
 4 San Diego, California 92037
   Tel: 949.636.1391
 5
     Attorneys for Plaintiff
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     Caraleen Enterprises Pty., LLC, a              Case No. 5:20-cv-00821
12   Wyoming company,
13                       Plaintiff,
                                                    COMPLAINT FOR PATENT
14                v.                                INFRINGEMENT
15   Health In Motion LLC, a California
     company,                                       DEMAND FOR JURY TRIAL
16
                         Defendant.
17

18

19

20         For its Complaint, Plaintiff Caraleen Enterprises Pty., LLC hereby alleges as
21   follows:
22                              JURISDICTION AND VENUE
23         1.     This is an action including for infringement under the patent laws of the
24   United States, 35 U.S.C. § 101, et. seq. This Court has subject matter jurisdiction
25   under 28 U.S.C. §§ 1331 and 1338(a).
26         2.     This Court has personal jurisdiction over Defendant because it is
27   headquartered and/or has its primary place of business in this District, where it has
28   committed the infringing acts alleged herein.

                                              -1-             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                Case No. __________
     Case 5:20-cv-00821 Document 1 Filed 04/17/20 Page 2 of 5 Page ID #:2



 1         3.        Venue is proper in this Judicial District under 28 U.S.C. §§ 1391(b)-(c)
 2   and 1400.
 3                                            PARTIES
 4         4.        Plaintiff is a Wyoming company having its principal place of business
 5   in Australia.
 6         5.        Upon information and belief, Defendant Health In Motion LLC is
 7   California company having a principal place of business at 255 Airport Circle, Suite
 8   101, Corona, CA 92880.
 9                                     CLAIM FOR RELIEF
10                         (Infringement of U.S. Patent No. 8,491,506)
11         6.        Plaintiff incorporates by this reference all of the allegations stated in
12   the above paragraphs.
13         7.        Plaintiff is the owner by assignment of U.S. Patent No. 8,491,506 (“the
14   ‘506 patent”) entitled “Exercise Device,” which duly and lawfully issued on July 23,
15   2013. A true and correct copy of the ‘506 patent is attached hereto as Exhibit A.
16         8.        The ‘506 patent covers the systems and products claimed, and protects
17   the exclusive right to utilize those inventions, which were not routine or
18   conventional at the time of the inventions.
19         9.        The claims of the ‘506 patent are directed to, for example, “an exercise
20   device,” and Claim 9, for example, recites elements including, inter alia: (a) “a main
21   body support;” (b) “at least one pair of independently movable leg supports
22   connected to the main body support and pivoting relative to the main body support
23   to raise and to lower, either separately or together, a user’s legs during exercise
24   between upper and lower positions;” (c) “an adjustment device comprising a rod and
25   a piston, the adjustment device allowing the movable leg supports to move between
26   the upper and lower positions;” (d) “a knee extension device, said knee extension
27   device including a pair of foot plates for reception of feet of the user, each of said
28   foot plates attached to an end of a rod sliding within a bearing block, an opposite

                                                  -2-             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                    Case No. __________
     Case 5:20-cv-00821 Document 1 Filed 04/17/20 Page 3 of 5 Page ID #:3



 1   end of the rod mechanically coupled to an electric motor such that the foot plate
 2   reciprocates relative to the main body support when the rod slides within the bearing
 3   block;” and (e) “a pair of pivotally movable rowing handles coupled to said electric
 4   motor, the handles pivoting to allow a user to undertake a rowing exercise from a
 5   seated position.”
 6            10.   On information and belief, Defendant has made, used, offered for sale,
 7   sold and/or imported into the United States systems and/or products covered by the
 8   claims of the ‘506 patent. For example, as shown in the infringement analysis at
 9   Exhibit B, Defendant employs the method covered by Claim 9 of the ‘506 patent.
10            11.   On information and belief, Defendant has caused, encouraged and
11   aided others, including customers, to directly infringe the ‘506 patent having full
12   knowledge of the ‘506 patent and the specific intent that its acts and the acts of its
13   customers and/or others to directly and/or indirectly infringe the ‘506 patent.
14            12.   By the acts of making, using, offering to sell, selling and/or importing
15   the accused infringing systems and/or methods, Defendant has directly infringed the
16   ‘506 patent under 35 U.S.C. § 271(a).
17            13.   By the acts of actively inducing others to infringe the ‘506 patent,
18   Defendant has infringed the ‘506 patent under 35 U.S.C. § 271(b). On information
19   and belief, having knowledge of the ‘506 patent, Defendant specifically intended for
20   its customers to infringe the ‘506 patent by using and/or re-selling the accused
21   infringing systems and/or methods.
22            14.   The acts of infringement asserted herein have been and continue to be
23   deliberate and willful, at least since Defendant first learned about the ‘506 patent.
24            15.   Defendant has derived and received gains, profits and advantages from
25   the aforesaid acts of infringement, and Plaintiff has lost profits and has otherwise
26   been damaged and is entitled to monetary relief in an amount to be determined at
27   trial.
28

                                                -3-            COMPLAINT FOR PATENT INFRINGEMENT
                                                                                 Case No. __________
     Case 5:20-cv-00821 Document 1 Filed 04/17/20 Page 4 of 5 Page ID #:4



 1         16.    The infringement of the ‘506 patent has caused and continues to cause
 2   irreparable harm to Plaintiff, for which there is no adequate remedy at law, and the
 3   infringement will continue unless and until it is enjoined by this Court.
 4                                  PRAYER FOR RELIEF
 5         Therefore, Plaintiff prays for the following relief:
 6         A.     A determination that Defendant has infringed the ‘506 patent under 35
 7   U.S.C. § 271, either literally and/or under the doctrine of equivalents;
 8         B.     An accounting for damages adequate to compensate for the patent
 9   infringement under 35 U.S.C. § 284, including Plaintiff’s actual damages including
10   lost profits, treble damages, pre-judgment and post-judgment interest, and costs;
11         C.     A determination of willful patent infringement, and that this is an
12   exceptional case, and an award of attorney fees and expenses to Plaintiff under 35
13   U.S.C. § 285; and
14         D.     Such other and further relief as this Court deems just and proper.
15

16                                 JURY TRIAL DEMAND
17

18         Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), and L.R. 38-1, Plaintiff hereby
19   demands a jury trial on all the issues in this action so triable of right by a jury.
20

21                                            Respectfully submitted,
22   Dated: April 17, 2020                    SML AVVOCATI P.C.
23                                            By:     /s/ Stephen M. Lobbin
                                                      Attorneys for Plaintiff
24

25

26

27

28

                                                -4-             COMPLAINT FOR PATENT INFRINGEMENT
                                                                                  Case No. __________
     Case 5:20-cv-00821 Document 1 Filed 04/17/20 Page 5 of 5 Page ID #:5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -5-
